


Exhibit 10.2
THIRD AMENDMENT
TO THE
CO-PROMOTION AND DISTRIBUTION AGREEMENT


This Amendment 3 (this “Amendment”), effective this 30th day of November, 2011
is made to the Co-Promotion and Distribution Agreement dated February 27, 2001,
as amended, between ICU Medical Sales, Inc. (“ICU”) and Hospira, Inc.
(“Hospira”) (the “Agreement”).


The parties agree to amend the Agreement as follows:


1.
Incorporation of the Agreement. All capitalized terms which are not defined
herein shall have the same meanings as set forth in the Agreement, and the
Agreement, to the extent not inconsistent with this Amendment, is incorporated
herein by this reference as though the same was set forth in its entirety. To
the extent any terms and provisions of the Agreement are inconsistent with the
amendments set forth below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Agreement shall remain in
full force and effect and its provisions shall be binding on the parties hereto.



2.
Extension of Term. The first sentence of Section 11.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:



Unless earlier terminated as provided herein, the Term of this Agreement shall
commence on the Effective Date and terminate on December 31, 2018.


3.
Effectuation. The amendments to the Agreement contemplated by this Amendment
shall be deemed effective as of the date first written above upon the full
execution of this Amendment and without any further action required by the
parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Amendment.



4.
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this
Amendment may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.





IN WITNESS WHEREOF, the parties, intending to be bound by the terms and
conditions hereof, have caused this Amendment to be signed by their duly
authorized representatives.


HOSPIRA, INC.
 
ICU MEDICAL SALES, INC.
By: /s/ Mike Ball
 
By: /s/ George A. Lopez, M.D.
  Mike Ball
 
  George A. Lopez, M.D.
  Chief Executive Officer
 
  Chief Executive Officer
 
 
 







